ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
Upon review of the report of the hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action, and the parties' briefs, we find that the respondent engaged in attorney misconduct.
Facts: Respondent represented a client in proceedings in which the court directed the parties to file findings of fact and conclusions of law. Respondent failed to file the findings and conclusions. The trial court entered a judgment against the client, and respondent did not promptly notify the client. Upon learning of the judgment, the client requested a meeting with respondent at which respondent produced proposed findings that had been prepared subsequent to the judgment. Respondent gave the client the impression that the findings had been filed with the trial court before the judgment and did not act to correct this erroneous notion.
Violations: By her conduct respondent violated Ind. Professional Conduct Rule 8.4(c), which prohibits a lawyer from engaging in conduct involving dishonest, fraud, deceit or misrepresentation.
For the misconduct found herein, this Court now finds that the respondent should receive a public reprimand.
IT IS, THEREFORE, ORDERED that the respondent, Christine Ann Desanctis, is hereby reprimanded and admonished for her misconduct in this case. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and her attorney; to the Indiana Supreme Court Disciplinary Commission, to the hearing officer, Hon. Rex Kepner, Benton Circuit Court, 700 East Fifth Street, Fowler, IN 47944-1528, and to all other entities as provided in Admis.Disc.R. 28(8)(d).
All Justices concur.